DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (U.S. Patent Application Publication No. 2010/0260964), hereinafter “Nakamura”, in view of Fuse et al (WO 2013011928), hereinafter “Fuse”, and Murashige et al (U.S. Patent Application Publication No. 2015/0314572), hereinafter “Murashige”.
With respect to Claim 1, glass roll, comprising: 
a winding core; 
a film body 1, which is taken up into a roll shape by the winding core 5, and comprises a glass film 2 and a scattering prevention film 4,
wherein the film body comprises a detachable displacement prevention film 3 on a termination end portion side of the glass film 2 in a take-up direction (see Figure 3), and 
wherein the displacement prevention film 3 comprises a wide portion having a lager width than the glass film.  
Nakamura teaches all the elements of the glass roll except for flanges, which are mounted to the winding core, and are arranged on both sides of the film body in a width direction.
However, Fuse, Figures 5 and 6, flanges 21,23, which are mounted to the winding core 42, and are arranged on both sides of the film body in a width direction.
It would have been obvious to one of ordinary skill in the art to provide Nakamura with flanges, as taught by Fuse, for the purpose of maintaining the material within the boundaries of the core.
Nakamura teaches a protection film. However, the film of Nakamura is not smaller than the width than the glass film.
However, Murashige, Figure, teaches a scattering prevention film 20 having a smaller width than the glass film 10.
It would have been obvious to one of ordinary skill in the art to provide Nakamura with a scattering prevention film having a smaller width than the glass film, as taught by Murashige, so that the glass can be conveyed without skewing and meandering as well as preventing the scattering prevention film from adhering to the processing roll.  See Paragraph [0019] titled “Advantageous Effects of Invention”.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 2-4 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the glass roll set forth including the film body comprising a lead film having a smaller width than the wide portion on the termination end portion side, and wherein the displacement prevention film is attached to the lead film.
	None of the references of the prior art teach or suggest the film body comprising a lead film having a smaller width than the wide portion on the termination end portion side, and wherein the displacement prevention film is attached to the lead film as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the glass roll in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654